Exhibit 10.2

 

[g204991kii001.jpg]

Paul Arena

Chief Executive Officer

paul.arena@augme.com

Office: 212.710.9350

Mobile: 404.915.8449

 

September 10, 2012

 

VIA EMAIL

 

Robert F. Hussey

 

Subject: Membership on the Board of Directors of Augme Technologies, Inc.

 

Dear Bob:

 

I am pleased to inform you that the Board of Directors of Augme Technologies,
Inc. (the “Board”) voted unanimously to approve your appointment to the Board
effective September 10, 2012.  As discussed, in addition to your general duties
as a member of the Board, you will make reasonable efforts to assist business
related introductions, financial related matters (such as corporate finance and
structuring), mergers & acquisitions and general corporate advice.

 

The Board also approved the following compensation package:

 

·                  You will receive a warrant grant of 300,000 unregistered
warrants of common stock of the Company at an exercise price of $1.20 (which
exercise price is not less than the closing price for Company stock on the date
of Board approval of your appointment to the Board (September 10, 2012)), which
warrants will vest 1/36th per month with a term of five (5) years, per the terms
and conditions of the Company’s standard Warrant agreement (which agreement
includes accelerated (100%) vesting upon a Change in Control of the Company). 
In addition, you will receive a quarterly stock option grant, commencing with
the Company’s fiscal third quarter ending November 30, 2012, equal to
six-thousand (6,000) options per quarter in which you are a member of the Board
on the last day of the quarter, which options (a) shall have an exercise price
equal to the 10-day trailing average closing price of the stock (from the last
day of the quarter) with respect to the quarter for which the grant relates; and
(b) shall have the same vesting period and term as described above.

 

·                  In the event of a Transaction that closes while you are a
member of the Board or during the six-month period following your removal from
the Board, the Company shall compensate you in the event of a Transaction that
closes while you are a member of the Board or during the six-month period
following your removal from the Board:

 

--------------------------------------------------------------------------------


 

(a)                                  you will receive a flat fee equal to one
percent (1%) of the Aggregate Consideration of the net receivable by the Company
or the Company’s shareholders exclusive of any associated costs or related
expenses in connection with such Transaction (the “Transaction Fee”) over and
above $125,000,000.  For purposes of the previous sentence,  (i) “Transaction”
shall mean any transaction or related series or combination of transactions
whereby, directly or indirectly, control of the Company or all or substantially
all of the Company’s business or assets is acquired in a sale or exchange of
stock, merger, consolidation or other business combination, sale or exclusive
license of assets or similar transaction(s); and (ii) “Aggregate Consideration”
shall mean (a) the amount of all consideration (whether in the form of cash,
securities, or other property) directly or indirectly received or receivable by
the Company or its shareholders in any Transaction, including any amounts
committed by any party to a Transaction to be paid to the Company after any
closing date (provided that the Transaction Fee shall not be payable unless and
until such time as such committed, conditioned or contingent consideration is
actually received by the Company) plus (b) options, warrants or other securities
conferring the option to invest additional capital by any party to a Transaction
(provided that the Transaction Fee shall not be payable unless and until such
time as such options, warrants or other securities result in consideration
actually being received by the Company), plus (c) without duplication, the total
amount of indebtedness assumed by, repaid, refinanced or otherwise transferred
(or any commitment to do so) in connection with a Transaction; and

 

(b)                                 you will receive one-percent (1%)
Transaction Fee for your participation in the realization of the monetization of
the Company’s intellectual property either through: a) a settlement agreement;
b)  license agreement (except for licenses entered into in the ordinary course
of the Company’s business); or c) asset sale during the period of directorship
and extending six months thereafter.

 

·                  You will be entitled to reimbursement for reasonable out of
pocket expenses related to your service for the Board, subject to the terms and
conditions of the Company’s expense reimbursement policies, including the
requirement that you provide an appropriate receipt for each expenditure for
which reimbursement is sought.

 

* * *

 

This is an important time in the life of the Company and we hope you chose to
accept this appointment.

 

--------------------------------------------------------------------------------


 

Very truly yours,

 

 

/s/ Paul R. Arena

 

Paul R. Arena

Chairman of the Board of Directors

Augme Technologies, Inc.

 

 

ACCEPTED BY:

 

 

/s/ Robert F. Hussey

 

Robert F. Hussey

 

 

cc:                                 Board of Directors, Augme Technologies, Inc.

 

--------------------------------------------------------------------------------